Citation Nr: 1004329	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training 
(ACDUTRA) from September 1975 to March 1976 and served on 
active duty from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2008, the Board issued a decision denying the 
Veteran's application to reopen his claim of entitlement to 
service connection for a low back disorder.  The Veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2009, 
a Joint Motion for Remand (Joint Motion) was brought before 
the Court.  In an Order dated that same month, the Court 
vacated the February 2008 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

A hearing on this matter was held at the RO before a 
Decision Review Officer in January 2006.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

Pursuant to the Joint Motion, a remand is necessary in order 
to provide the Veteran with proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific 
notice letter to the claimant that: (1) notifies him or her 
of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

Although a May 2005 letter advised the Veteran of the 
evidence necessary to substantiate his underlying service 
connection claim for a low back disorder and provided the 
definition of new and material evidence, the parties have 
pointed out that the letter did not adequately discuss the 
basis for the prior final denial.  Specifically, the Joint 
Motion noted that the basis for the prior final denial of 
the Veteran's claim in an April 2004 Board decision was 
"lack of medical nexus, a lack of continuity of 
symptomatology, and that in-service symptoms were only 
transient in nature."  The Board notes that the May 2005 
letter states only that the Veteran's claim was previously 
denied in a January 2002 rating decision because there was 
no evidence that the disability was incurred or aggravated 
in active service.  Therefore, on remand, the Veteran should 
be provided with a VCAA letter that clearly explains the 
basis of the prior April 2004 denial and what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper 
VCAA notice in accordance with Kent, 
supra.  The VCAA notice should advise the 
Veteran of the evidence and information 
necessary to reopen his claim of 
entitlement to service connection for a 
low back disorder (i.e., the definition of 
new and material evidence under the 
standard in effect as of August 29, 2001); 
(2) notify the Veteran of the reasons and 
bases of the April 2004 denial (lack of 
medical nexus, a lack of continuity of 
symptomatology, and in-service symptoms 
found to be only transient in nature); (3) 
notify the Veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the Veteran's service connection claim 
(i.e., evidence establishing a nexus to 
the Veteran's periods of active service 
and/or previously unconsidered evidence of 
continuity of symptomatology); and (4) 
provide general VCAA notice for the 
underlying service connection claim.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
